ORDER

William Walker, a Kentucky prisoner proceeding pro se, appeals a district court order denying his motion for relief from judgment filed pursuant to Fed.R.Civ.P. 60(b). This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 1998, a jury in Warren County, Kentucky, convicted Walker of unlawful transactions with a minor. Walker contended that the Commonwealth of Kentucky lacked jurisdiction to prosecute him. Specifically, in his complaint, Walker claimed that defendant Steve Wilson prosecuted the case outside the scope of his jurisdiction and authority. Walker further claimed that his prosecution was sought for the purpose of harassment.
During the course of the criminal proceedings, Wilson allegedly made statements to members of the media concerning the proceedings. These statements were allegedly broadcast on defendant WBKO Television and printed in The Park City Daily News. Walker claimed that Wilson’s statements “convey[ed] to average to reasonable viewers the impression that” the charges against Walker were valid. Consequently, Walker alleged that Wilson exposed Walker to “public hatred, contempt and scorn.”
Following his conviction, Walker initiated this action under 42 U.S.C. §§ 1983 and 1985. He alleged violations of his constitutional rights and supplemental state law tort claims grounded in principles of defamation.
By memorandum opinion and order entered March 30, 2000, the district court dismissed all claims against The Park City Daily News. The court held that Walker failed to demonstrate any state action on the part of The Park City Daily News sufficient to state a cognizable claim under § 1983. The court also held that Walker failed to state a cognizable § 1985 claim against The Park City Daily News because he failed to demonstrate actions based upon invidious discrimination. Furthermore, Walker failed to demonstrate that The Park City Daily News engaged in conduct that would have violated any constitutional right against private encroachment. Lastly, the court held that Walker’s state tort claim for defamation was barred by the applicable statute of limitations. Walker’s subsequent motion to alter or amend the judgment was denied.
By memorandum opinion and order entered January 30, 2001, the district court dismissed all claims against defendant Wilson and WBKO Television. Specifically, the court held that Walker’s claims against defendant Wilson were barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). The court also held that Walker failed to state a cognizable § 1985 claim because Walker offered nothing more than the conclusory allegation that the state employees acted in concert. Walker failed to make sufficient factual allegations to establish any sort of “meeting of the minds” or to link any of the alleged conspirators in a conspiracy to deprive him of his constitutional rights. The court fur*474ther held that Walker failed to demonstrate any state action on the part of WBKO sufficient to state a cognizable claim under § 1983. Lastly, the court held that Walker failed to state a cognizable § 1985 claim against WBKO because he failed to demonstrate actions based upon invidious discrimination and failed to make sufficient factual allegations to establish any sort of “meeting of the minds” or to link any of the alleged conspirators in a conspiracy to deprive him of his constitutional rights. Walker’s subsequent motion to alter or amend the judgment was denied in an order filed March 14, 2001.
On April 3, 2001, Walker filed a motion for relief from judgment pursuant to Fed. R.Civ.P. 60(b)(1), (2) and (3). The district court denied the motion in an order filed June 18, 2001. This appeal followed.
This court reviews a district court’s ruling pursuant to Rule 60(b) for an abuse of discretion. See Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.1993); Windsor v. United States Dep’t of Justice, 740 F.2d 6, 7 (6th Cir.1984). An abuse of discretion exists when the reviewing court is firmly convinced that a mistake has been made. See Romstadt v. Allstate Ins. Co., 59 F.3d 608, 615 (6th Cir.1995). A district court abuses its discretion when it relies on clearly erroneous findings of fact, or when it improperly applies the law, or uses an erroneous legal standard. Id. An appeal from the denial of a Rule 60(b) motion does not bring up for review the underlying judgment. See Amernational Indus., Inc. v. Action-Tungsram, Inc., 925 F.2d 970, 975 (6th Cir.1991). Moreover, a Rule 60(b) motion is properly invoked only in “unusual and extreme situations where principles of equity mandate relief.” Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir.1990).
Upon review, we conclude that the district court did not abuse its discretion when it denied Walker’s 60(b) motion. Walker failed to satisfy the standards set forth in either subsection (b)(1), (b)(2) or (b)(3). His motion does not contain any new evidence, nor does it claim that any error of law was made in the initial decision granting summary judgment. Moreover, a review of the record does not reveal the requisite clear and convincing evidence sufficient to establish fraud under Fed.R.Civ.P. 60(b)(3). See Simons v. Gorsuch, 715 F.2d 1248, 1253 (7th Cir.1983). Lastly, a Rule 60(b) motion is properly denied where the movant attempts to use such a motion to relitigate the merits of a claim and the allegations are unsubstantiated. See Mastini v. American Tel. & Tel. Co., 369 F.2d 378, 379 (2d Cir.1966) (attempt to relitigate a patent claim based upon unsubstantiated allegations of fraud). The present motion is Walker’s latest attempt to relitigate his case. Walker’s claims have been fully considered by the district court. Because Walker sought only to relitigate an issue already decided, the district court acted within its considerable discretion by denying relief. The remaining arguments on appeal are without merit.
Accordingly, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.